


Exhibit 10.3


LACLEDE GAS COMPANY
Incentive Compensation Plan
(Amended and Restated, Effective as of January 1, 2005)




I.           Establishment and Purposes


In order to give officers and managerial employees of the Company an increased
incentive to outstanding performance, to reward such performance, and to attract
and retain highly qualified persons as officers and for managerial positions,
there was established the Laclede Gas Company Incentive Compensation Plan, which
amounts earned and vested thereunder as of December 31, 2004 are not subject to
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
(“Plan”).  As a result of the enactment of Code Section 409A, the Company
adopted as of the effective date hereof the Laclede Gas Company Incentive
Compensation Plan II (“Plan II”), which governs benefits earned and vested on
January 1, 2005 and thereafter.  Effective as of January 1, 2005, no additional
Share Units shall be awarded under the Plan.


II.           Definitions


 The following terms, as used in this Plan, shall have the meaning set forth
below:
 
              “Company”-- for the sake of clarity, the Laclede Gas Company
 
              “Employee”--an officer or managerial employee of the Company.
 
              “Laclede--The Laclede Group, Inc.1
 
              “Share Unit”--an incentive compensation unit.  No stock
certificate will be issued for a Share Unit.  
        No voting power resides in a Share Unit.
 
              “Dividend Equivalent”--an amount in cash equivalent to the cash
dividend paid on each
        share of Laclede’s common stock.
 
              “Aggregate Annual Dividend Equivalent”--an amount computed, at the
time of the award of a Share
        Unit, at the then current annual cash dividend rate on Laclede’s common
stock.
 
              “Awardee”--an Employee awarded a Share Unit.
 
              “Spouse”--a spouse is that person who on the date of the Awardee’s
death is lawfully
        married to the Awardee.



--------------------------------------------------------------------------------

 
1           The Laclede Group is a result of a reorganization described in
Amendment No. 1 to the Form S-4
       of The Laclede Group, Inc. filed on December 14, 2000.

 
1
 
 

“Consolidated Retained Earnings”--consolidated retained earnings as stated in
Laclede’s annual report to stockholders for the fiscal year next preceding the
date of any calculation pursuant to Section VI hereof.


“Consolidated Earnings”--consolidated earnings (or loss) applicable to common
stock as stated in Laclede’s annual report to stockholders for the fiscal year
next preceding the date of any calculation hereunder, subject to any adjustments
thereto pursuant to Paragraph VI hereof.


“Disability”--disability is when, based on competent medical evidence, the
Awardee is unable, by reason of any medically determinable physical or mental
impairment, to perform the duties required by Awardee’s job; and Awardee is
unable to perform any other work available to Awardee within the Company,
whether or not Awardee is eligible for any other Company disability program.


“Deferred Compensation”--an amount, allocable to each Share Unit outstanding at
the end of a fiscal year, equal to the per common share net increase, or
decrease in Consolidated retained Earnings for that fiscal year.  However, no
Deferred Compensation Credits shall accrue on Share Units held by an Awardee
after the fiscal year in which his employment has terminated due to retirement,
disability, death or the election of the Awardee following a hostile Change in
Control.


“Change of Control”--When any person, as such term is used in Sections 13(d) and
14(d)(2) of the Securities Act of 1934 becomes a beneficial owner, directly or
indirectly, of Laclede’s securities representing more than fifty percent (50%)
of the combined voting power of Laclede’s then outstanding securities, or when
any such person becomes a beneficial owner, directly or indirectly, of at least
thirty percent (30%) and no more than fifty percent (50%) of such securities and
a majority of the outside members of Laclede’s Board of Directors decides that a
de facto Change in Control has occurred.  Change in Control approved by a
majority of the outside members of Laclede’s Board of Directors as constituted
immediately prior to the Change in Control is hereinafter referred to as a
friendly Change in Control and a Change in Control not approved by a majority of
the outside members of Laclede’s Board of Directors as constituted immediately
prior to the Change in Control is heretofore and hereinafter referred to as a
hostile Change in Control.


III.         Eligibility
 
        No Awardee whose employment with the Company shall be terminated other
than by retirement, disability, death or at his election following a hostile
Change in Control or who shall engage in any business which is competitive with
the public utility business of the Company shall be eligible to receive any
payments under the Plan.  All Deferred Compensation accrued prior to such
termination or such competitive activity shall be forfeited.

 
2
 
 





IV.         Administration
 
        The Compensation Committee of Laclede’s Board of Directors shall have
authority to recommend to the Board from time to time the award of Share Units
to selected Employees.  Upon such recommendation, the Board of Directors,
exclusive of any Directors who are eligible to participate in the Plan, may
award Share Units to any or all such Employees.  The Board of Directors shall
otherwise administer the Plan in all respects, and any decision of the Board
with respect to any question arising as to the Employees selected for awards,
the amount and form of awards and interpretations of the Plan shall be final,
conclusive, and binding.


V.         Payment of Dividend Equivalents
 
        When Laclede pays a cash dividend on its common stock, it shall, subject
to the provisions of Section III., pay a Dividend Equivalent to each Awardee for
each Share Unit held on the date of such payment.  Dividend Equivalents will be
paid to each Awardee until his death. Upon the death of an Awardee leaving a
Spouse surviving, Dividend Equivalents shall be paid to such Spouse for life.
 
        Notwithstanding the provisions of the final two sentences of the
immediately preceding unnumbered paragraph of this Section V, with respect to
awards made on or after January 26, 1995, an Awardee who later retires before
attaining the age of 65 years (other than by reason of death or Disability, or
following a hostile Change of Control) shall not be entitled to post-retirement
Dividend Equivalents payable at any time after such Awardee’s retirement, unless
the Awardee remains employed by the Company for at least the following
respective periods (based on the Awardee’s age at the date of the award of the
Share Units in question) subsequent to the date upon which the Share Units are
awarded:


 
 
     Age at Date of Award
 
Number of Years of Service
Required Following the
Date of Such Award
     
     61 and older
 
2 years
   t least 55, but less than 61
 
4 years
     less than 55
 
5 years




 
3
 
 



VI.         Calculation and Payment of Deferred Compensation
 
        Each year, the Company shall, subject to the provisions of Section III.,
credit or debit the applicable Deferred Compensation amount to each Awardee for
each Share Unit held during such year; provided that with regard to Share Units
awarded on or after January 26, 1995 the Deferred Compensation amount reflecting
the change in Consolidated Retained Earnings for the first fiscal year taken
into account in computing the Deferred Compensation amount shall in no event be
less than zero.  The calculation of Deferred Compensation shall be subject to
the power of Laclede’s Board of Directors from time to time to (i) adjust the
amount of Consolidated Retained Earnings to reflect events or transactions which
have a significant relation to the efforts and performance of any or all
Awardees, or (ii) exclude from the computation of Consolidated Retained Earnings
all or any portion of Consolidated Earnings deemed to reflect events or
transactions (including the effect of weather conditions) which have no
significant relation to the efforts and performance of any or all Awardees.  The
aggregate of the annual Deferred Compensation amounts, if any, credited to an
Awardee shall accrue interest at a rate equal to the prime rate charged by US
Bank National Association at the time such interest accrues, but only from and
not before the date of retirement, disability, death or the election of the
Awardee to terminate employment following a hostile Change in Control, and shall
be payable in ten equal annual installments to the Awardee or, if he dies before
all such payments have been made, to his surviving beneficiaries designated in
writing, and filed with the Company, or if none, then to his estate.  Payments
shall commence on the first day of the fifth month following the month in which
the earlier of the Awardee’s retirement, disability, death or the election of
the Awardee to terminate employment following a hostile Change in Control
occurs.
 
        Notwithstanding any of the other provisions of this Section VI, with
respect to awards made on or after January 26, 1995, an Awardee who later
retires before attaining the age of 65 years (other than by reason of death or
Disability, or following a hostile Change of Control) shall not be entitled to
post-retirement Deferred Compensation payable at any time after such Awardee’s
retirement, unless the Awardee remains employed by the Company for at least the
following respective periods (based on the Awardee’s age at the date of the
award of the Share Units in question) subsequent to the date upon which the
Share Units are awarded.


 
 
     Age at Date of Award
 
Number of Years of Service
Required Following the
Date of Such Award
     
     61 and older
 
2 years
   t least 55, but less than 61
 
4 years
     less than 55
 
5 years




 
4
 
 



VII.        Adjustments
 
        In the event of any stock dividend or stock split, the Board of
Directors shall increase proportionately each Awardee’s Share Units.  In the
event of any combination of shares, reclassification of shares, or other similar
change in capitalization, or any distribution other than cash dividends to
holders of shares of Laclede common stock, the Board of Directors may make such
adjustments, in the light of the change in distributions, as it deems equitable
both to the Awardees and the Company, in the number of share Units outstanding
and in the calculation of Deferred Compensation amounts.


VIII.       Nonassignability
 
        All Share Units awarded and all Dividend Equivalents and Deferred
Compensation payable hereunder shall be nonassignable.  Neither any Share Unit
awarded hereunder nor any Dividend Equivalents or Deferred Compensation amounts
payable hereunder shall be subject to the debts or obligations of any person
entitled thereto, nor, except as provided herein, may any Share Units or the
proceeds therefrom, voluntarily or involuntarily, be transferred or assigned to,
or availed of by, any person other than the Awardee.


IX.         Effective Date and Termination
 
        The Plan as amended and restated shall be effective as of January 1,
2005 although no further awards will be made under this Plan I on and after such
date.  The Board of Directors shall have the right at any time and from time to
time to discontinue and reinstate the Plan in whole or in part or amend the Plan
provided that no share unit previously awarded nor any deferred compensation
amount theretofore accrued shall be diminished or forfeited by any
discontinuance, reinstatement, or amendment of the Plan except pursuant to the
forfeiture provision in Section III.


X.          Limitations
 
        The Board of Directors shall not award, in any fiscal year, Share Units
yielding Aggregate Annual Dividend Equivalents which would reduce Consolidated
Earnings by more than ½%.  The Board of Directors also shall not award, in any
fiscal year, Share Units yielding Aggregate Annual Dividend Equivalents which,
with Aggregate Annual Dividend Equivalents on outstanding Share Units plus any
Deferred Compensation payments made in the next preceding fiscal year, would
reduce Consolidated Earnings by more than 2 ½%.  The Board of Directors shall
not award to any Employee a number of Share Units which would cause the
Aggregate Annual Dividend Equivalents on Share Units held by him to exceed 25%
of his then current annual salary from the Company.

 
5
 
 



XI.        General
 
        Payments made to any Awardee shall constitute special incentive
compensation and will not be taken into account in determining the amount of any
pension under any pension or retirement plan of the Company and will not affect
the amount of any life insurance coverage available to beneficiaries under any
group life insurance plan of the Company.


XII.      Effect of Change in Control


(a)           In the event of any Change in Control, the regular quarterly
Dividend Equivalent payments shall be continued to be made to each eligible
Awardee until his death and thereafter to his surviving spouse, and each
quarterly Dividend Equivalent payment shall be no less than the amount
determined by applying the highest quarterly Dividend Rate applicable to the
Company’s common stock during the twelve (12) months preceding such Change in
Control, multiplied by not less than the number of Share Units each Awardee had
immediately preceding such Change in Control.  If a Change in Control occurs,
then the annual Deferred Compensation to be credited to each Awardee shall be no
less than the per common share change in the Company’s Consolidated Retained
Earnings during the lower of the last two (2) full fiscal years preceding such
Change in Control applied to the number of the Awardee’s Share Units existing
immediately before such Change in Control.


(b)           After any Change in Control an eligible Awardee who has elected to
terminate his employment or a retired or disabled Awardee, or a surviving spouse
of an Awardee, any of whom has elected in writing either: (i) within thirty days
after the employee became an Awardee under the Plan, or (ii) by September 22,
1990, in the case of all Awardees who have received awards prior to August 23,
1990, to be paid his or her benefits in a lump sum following a Change in
Control, shall be paid the present value of the future amounts due as Dividend
Equivalent payments in a lump sum, based on his and his spouse’s life
expectancy, or a surviving spouse’s life expectancy, as the case may be,
utilizing the Pension Benefit Guaranty Corporation rate and the Pension Benefit
Guaranty Corporation Mortality Tables existing at the time of such election,
and/or, in the case of Deferred Compensation, to receive the full amount due
undiscounted but with interest as heretofore provided to the date of payment.


XIII.     Miscellaneous


(a)           The Plan shall be unfunded and payments hereunder shall be made
solely from the general assets of the Company.  To the extent any person
acquires the right to receive payments hereunder, such right shall be no greater
than that of an unsecured general creditor of the Company.  Notwithstanding the
foregoing, the Company may contribute to the Trust Fund established under the
Trust Agreement entered into as of the 7th day of December, 1989, between the
Company and Boatmen’s Trust Company and payments under the Plan may be made from
said Trust Fund.

 
6
 
 



(b)           No right or benefit under the Plan shall be subject to
anticipation, alienation, sale, assignment, pledge, or encumbrance, and any
attempt to anticipate, alienate, sell, assign, pledge or encumber the same shall
be void.


(c)           Notwithstanding anything herein to the contrary, to the extent, if
any, that any payment or distribution of any portion of the benefit described
above (together with any other benefit under any other plan, policy or
arrangement) would trigger any adverse tax consequences under Section 280G of
the Code, or Section 4999 of said Code, such as loss of deductions to the
Company, or the payment of an additional excise tax by the Awardee, or both,
then the benefit hereunder (and to the extent necessary, under any other plan,
policy, or arrangement providing for “parachute payments” as defined under Code
Section 280G) shall be reduced (on a pro rata basis for all such plans,
policies, or arrangements) to $1 less than that extent, and to no greater
extent.  Parachute payments and/or any cutback amount and any other
determination with respect to Code Section 280G shall be determined by the
Company in good faith.

 
7
 
 

DESIGNATION OF BENEFICIARY FOR CERTAIN BENEFITS UNDER


THE LACLEDE GAS COMPANY INCENTIVE COMPENSATION PLAN



 
     I hereby designate that my primary beneficiary under the Incentive
Compensation Plan for any "Deferred
 
     Compensation" amounts payable after my death shall be:
 
 
 
 
 
 
 
 
 
 
 
 
 




 
     In the event my primary beneficiary is not alive at the time of my death
or, in the case of a trust, has been
 

     terminated, then the remaining "Deferred Compensation" benefits payable
under the Plan shall be paid to:
 
 
 
 
 
 
 
 
 
 



I understand that the Incentive Compensation Plan does not allow me to designate
a beneficiary for “Dividend Equivalents” but that they will be paid to my
spouse, if my spouse survives me, for my spouse’s life.
 
 
   
 
 
 
     Date:
   




